               Office of the Chapter 13 Standing Trustee
                                    Isabel C. Balboa, Chapter 13 Standing Trustee†
         Jane L. McDonald, Counsel                                                             Kelleen E. Stanley*
         Raymond H. Shockley, Jr. Staff Attorney                                                 Jennie P. Archer*
         Jennifer R. Gorchow, Staff Attorney                                                   Jenai M. Cerquoni*
                                                                                        *Certified Bankruptcy Assistant
                                                                               †Fellow, American College of Bankruptcy

                                                       October 2, 2018
The Honorable Andrew B. Altenburg, Jr.
United States Bankruptcy Court
P.O. Box 2067
Camden, New Jersey 08102

RE:         Chapter 13 Bankruptcy
            Debtor(s) Name:                   John T. Marcellus, Jr. and Jessica L. Marcellus
            Case No:                          17-28350 ABA
            Hearing Date:                     N/A

Dear Judge Altenburg:

       Please accept this letter as a limited objection to Debtor(s)’ Application filed on September 25, 2018 for the
above-captioned matter.

         The incorrect form of application was filed with the Court, and the incorrect proposed form of order was
attached with the Application. In addition, the incorrect proposed Order fails to indicate a new monthly Trustee
payment going forward. Therefore, the Trustee respectfully requests that the current application and proposed Order
filed is amended to reflect the correct motion/application attached with the correct proposed form of order. In addition,
the corrected proposed form of Order to be filed needs reflect new payments of $575.00 per month for forty-eight (48)
months.

       Please note that Debtor(s)’ counsel will be required to submit the amended Order and wage order, if
applicable, to the Judge’s Chambers with a copy to this office under the Seven (7) Day Rule.

             As always, the Court is welcome to contact the Trustee with any concerns.

                                               Respectfully submitted,

                                               OFFICE OF THE CHAPTER 13
                                               STANDING TRUSTEE

                                                   /s/ Isabel C. Balboa
                                               ISABEL C. BALBOA
                                               Chapter 13 Standing Trustee

ICB:lka

c:          Brad J. Sadek, Esquire (Debtor(s) Attorney)          (via Electronic Case Filing / ECF)


     Cherry Tree Corporate Center                                                                                                 Payments Only:
     535 Route 38
     Suite 580                                                                                                                      P.O. Box 1978
     Cherry Hill, NJ 08002                                                                                                Memphis, TN 38101-1978
     (856) 663-5002
       John T. Marcellus, Jr. and Jessica L. Marcellus (Debtors’) (via First Class Mail)




Cherry Tree Corporate Center                                                           Payments Only:
535 Route 38
Suite 580                                                                                P.O. Box 1978
Cherry Hill, NJ 08002                                                          Memphis, TN 38101-1978
(856) 663-5002
                                            Page 2 of 2
